                         United States District Court
                       Western District of North Carolina
                              Charlotte Division

           Anita Mobley,              )              JUDGMENT IN CASE
                                      )
             Petitioner,              )                3:19-cv-00571-MR
                                      )
                 vs.                  )
                                      )
           Erik A. Hooks,             )
            Respondent.               )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s July 20, 2020 Order.

                                               July 20, 2020




         Case 3:19-cv-00571-MR Document 14 Filed 07/20/20 Page 1 of 1
